UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 9, 2011 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada 001-32491 11-2238111 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (718) 832-0800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On June 9, 2011, Coffee Holding Co., Inc. (the “Company” or “Coffee Holding”) issued a press release disclosing certain information regarding its results of operations for the three and six months ended April 30, 2011.A copy of the press release is furnished under Item 2.02 as Exhibit 99.1. The information included in this Item 2.02, and Exhibit 99.1 to this Current Report on Form 8-K, shall not be deemed “filed” for the purposes of or otherwise subject to the liabilities under Section 18 of the Securities Exchange Act of 1934 as amended (the “Exchange Act”).Unless expressly incorporated into a filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act made after the date hereof, the information contained in this Item 2.02 and Exhibit 99.1 hereto shall not be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. ITEM8.01. OTHER EVENTS. On June 9, 2011, the Company issued a press release announcing that its quarterly dividend of $0.03 will be paid on August 1, 2011 to shareholders of record as of July 18, 2011.The press release announcing the dividend is attached hereto as Exhibit 99.1. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) The following exhibit is furnished with this report: Exhibit No. Description Press release, dated June 9, 2011, issued by Coffee Holding entitled “Coffee Holding Co., Inc. Reports Results for the Three and Six Months Ended April 30, 2011” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COFFEE HOLDING CO., INC. Dated:June 9, 2011 By: /s/ Andrew Gordon Name: Andrew Gordon Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press release, dated June 9, 2011, issued by Coffee Holding entitled “Coffee Holding Co., Inc. Reports Results for the Three and Six Months Ended April 30, 2011” 4
